Title: From George Washington to James McHenry, 1 September 1799
From: Washington, George
To: McHenry, James



 PrivateDear Sir,
Mount Vernon Sepr 1st 1799

I find, by looking over my files, that your favours of the 14th & 24th of August have never been acknowledged. I now do, the receipt of them.
I thank you, and through you, Governor Davie, for his “Instructions to be observed for the formations and movements of Cavalry” and would thank you to mention this to him, when you shall see him, which I presume must be soon.
I pray you to direct Mr Francis, the Purveyor—to furnish me with the cost of the equipment of Washington Custis, as a Cavalry Officer. I have had a small Sum in the Bank of Pennsylvania locked up, being affraid to touch it, lest there might not be enough for ⟨the payment⟩ & I should find difficulty in remitting the Bal[anc]e—I regret exceedingly the cause of your removal to Trenton and am—My dear Sir—with great esteem Your Affecte Hble Servt

Go: Washington

